Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 6/24/2021 has been entered. Applicant has amended claims 1-18 and 20. Currently claims 1-20 are pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Philip H. Burrus (Reg. No. 45,432) on 9/8/2021.
Application should be amended as follows:
Claim 14 (Canceled).
Claim 15 (Canceled).
Claim 16 (Canceled).
Claim 17 (Canceled).
Claim 18 (Canceled).
Claim 19 (Canceled).
Claim 20 (Canceled).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8 are allowed because the prior art does not teach the combination of limitations as submitted and discussed (See, Pages 13-15) in the response filed by applicant on 6/24/2021. Dependent claims are allowed due to dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P. Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/YOGESH PALIWAL/Primary Examiner, Art Unit 2435